Opinion by
Tilson, J.
In accordance with stipulation of counsel the mer•chandise in question was held dutiable as follows: (1) wool knit lace wearing apparel similar to that the subject of Abstract 16064 at the appropriate rate under paragraph 1114; (2) bands and flouncings in chief value of artificial silk similar to the merchandise held dutiable as compounds of cellulose in Abstract 37230 at 60 percent under paragraph 31; and (3) embroidered silk net galloons, •embroidered cotton net trimmings, and embroidered silk motifs at 75 percent under paragraph 1430, Abstract 12555 followed.